Informal or Non-Responsive Amendment after Examiner Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on July 8, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
(a) The second sentence of the Remarks on page 7 states “claim [sic] is amended to include features previously recited in independent claim 2” which appears to be an inadvertent typographical omission of the claim number of the claim which was amended. Presumably, the aforementioned statement should instead read ““claim 1 is amended to include features previously recited in independent claim 2” but confirmation is respectfully requested. 
(b) Applicant’s reply states that “Applicant elects claims 1-6, 12-14 and 18-21 drawn to a latent-heat storage material composition, with traverse” but, following an election/restriction requirement, a proper reply must elect a particular inventive group and/or a particular species or subspecies, as opposed to electing claims per se. Claims which read on the elected invention(s) must be properly identified as well, but electing claims in lieu of inventions is not proper because claims are merely the definitions or descriptions of inventions but are never themselves species or embodiments per se.  Applicant is requested to identify which inventive group is being elected as well as the claims readable thereon. If the original groups as presented in the original election/restriction requirement by the examiner are moot and no longer valid because applicant has amended the claims so as to invalidate the originally identified inventive groups, then applicant is requested to identify which new inventive group is being elected, such as by pointing to a corresponding description in the original specification which corresponds to the newly formed inventive group as claimed or by sufficiently describing this new inventive group based on the amended claims as supported by the originally filed disclosure so that it is clear which invention is to be examined going forward, even if the claims are further amended along the way by the applicant.   
(c) Applicant’s remarks state that “the features of prior independent claim 1 are retained in new dependent claim 19”, and that new dependent claims 20 and 21 are supported by paragraph [0064] of the specification, but applicant’s remarks fail to provide the support in the original disclosure for the new combination of limitations in amended base claim 1 resulting from combining the limitations of original base claim 1 
(d) Applicant’s comment that “this finding of lack of unity of invention is premature in the present application as a full search of the prior art has yet to have been conducted” is not understood per se. Applicant is requested to provide support for the aforementioned statement in the rules for making election/restriction requirements if such support exists. The examiner does not believe that such support exists. As far as the examiner is aware, the rules pertaining to unity of invention merely state that an objection to a lack of unity a posteriori may be raised “only after an assessment of the prior art”, with “an assessment of the prior art” not being the same as “a full search of the prior art”. 
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763